Citation Nr: 1446773	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety or depression.  

4.  Entitlement to service connection for residuals of head trauma, to include total paralysis, amnesia, and headaches.

5.  Entitlement to service connection for tinnitus, to include due to head trauma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an unappealed October 2003 rating decision, service connection was denied for residuals of head trauma, including total paralysis and amnesia, for a back disability, and for PTSD.  Under 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  Additional relevant service treatment records and service personnel records were received subsequent to the October 2003 rating decision.  Specifically, an August 1998 in-service memorandum provided diagnoses of personality disorder, not otherwise specified, adjustment disorder with mixed features, chronic low back pain and post-concussive disorder.  This information is relevant to the Veteran's claims for 

entitlement to service connection for a back disability, psychiatric disability, and residuals of head trauma.  These additional service records also substantiated the Veteran's claim of a tank accident as PTSD stressor.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case and that VA must now reconsider the claim as of the June 2002 application for compensation benefits.  

Before turning to the merits of the claims, the Board must determine if it would be prejudicial to the Veteran to address the merits of these claims.  In this regard, the Board notes that the RO's April 2014 supplemental statement of the case reflected that the RO considered the claims on the merits, without regard to finality of any prior rating decision.  Accordingly, the Board finds that it would not be prejudicial to the Veteran for the Board to address the merits of these claims.  

As discussed above, the record discloses that service connection for PTSD was denied in an October 2003 rating decision.  The Board finds that, as PTSD is manifested by symptoms distinct from that of psychiatric disabilities other than PTSD, and distinct VA regulations are applicable for a claim for service connection for PTSD, the claims for service connection for anxiety and depression must be considered without regard to finality of the October 2003 rating decision.  See Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008).  However, as the criteria for reconsidering the claim for service connection for PTSD have been met, as described above, the Board has recharacterized the Veteran's service connection claims for anxiety and depression more broadly as a claim for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of which is associated with the record.  The record was held open for 60 days following the hearing so the Veteran could obtain and submit additional evidence and additional evidence, as described below, has been received.  

At the August 2014 hearing, the Veteran submitted additional evidence and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 

38 C.F.R. § 20.1304(c) (2013).  In September 2014, the Veteran submitted chiropractic treatment records relevant to his back and cervical spine claims.  The Veteran did not waive review of this additional evidence.  However, as the Veteran's claims for entitlement to service connection for a cervical spine disability and a back disability are remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed. 

The issues of entitlement to service connection for a cervical spine disability, for a back disability, for residuals of head trauma, to include total paralysis, amnesia and headaches, and for tinnitus, to include as due to head trauma, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the most probative evidence is against a finding that an acquired psychiatric disorder, to include PTSD, anxiety or depression, is related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety or depression, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the PTSD claim was originally addressed as a previously denied claim, a VA letter issued in January 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  October 2003 and May 2011 VA Memorandums found the Veteran's STRs were not available, and as described above some STRs were later obtained and are currently associated with the claims file.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence.  Id.  The Veteran was notified his STRs had not been received via letter, dated August 12, 2003.  The RO asked the Veteran to submit anything he had in his possession, suggested alternate evidence that may be of assistance, and provided a Questionnaire About Military Service (NA Form 13075).  See also 38 C.F.R. § 3.159(e).  The Veteran has, during the pendency of his claims, submitted personal statements which included descriptions of the tank accident during service, which has been verified by VA, in support of his claim.  In August 2014 testimony, the Veteran stated he applied for disability benefits from the Social Security Administration (SSA) but was denied; these records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Here, the Board finds that the SSA records are not relevant because it has not been indicated that a psychiatric disorder was the basis for any SSA claim filed by the Veteran.

Additionally, VA satisfied the duty to assist the Veteran by providing a PTSD examination to the Veteran in December 2011.  The examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  Thus, the Board concludes that the December 2011 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2014, the issue on appeal was fully explained by the VLJ and addressed as a claim to reopen as well as on the merits.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the psychiatric disability issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim of entitlement to service connection for a psychiatric disability.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  

As alluded to above, the Veteran's stressor was conceded in a December 2013 Memorandum from the RO.  Specifically, the RO found the Veteran's reported tank accident to have occurred.  Furthermore, an August 1999 in-service Memorandum provided diagnoses of personality disorder, not otherwise specified (NOS) and adjustment disorder with mixed features.  The record also reflects additional in-service psychiatric diagnoses.  

A June 2002 VA treatment record documented Veteran stated he was diagnosed with PTSD after an accident involving a tank; however, the same record ruled out PTSD, anxiety, and delusional disorder.  A July 2002 VA treatment note documented the Veteran reported he felt somewhat paranoid, was nervous around people, was unable to trust anyone and had a dream about the tank accident.  The July 2002 record characterized these complaints as vague.  June 2011 VA treatment records documented the Veteran sought treatment for PTSD, as he stated was diagnosed with PTSD in service, and a provisional diagnosis of PTSD is indicated, specifically stating such was reported by the Veteran.  Similarly, in a questionnaire from Methodist Park Nicollet, dated February 2012, the Veteran reported depression and sleep problems.  In another February 2012 Methodist Park Nicollet medical record, the Veteran reported difficulty with depression and sleep.  In August 2014 testimony the Veteran described his symptoms as paranoia, the way he talks to people has more aggression, and as a horrible feeling, subsequently characterized as depressed, irritable, and anxious.  

The Veteran was provided with a VA PTSD examination in December 2011.  Significantly, the examiner did not find that there was diagnosis of PTSD.  The examiner noted that a current diagnosis could not be determined without resorting to speculation.  While the December 2011 VA examiner concluded that speculation would be to necessary to make a current diagnosis, the examiner provided a rationale as to why a definitive opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The VA examiner explained that the Veteran endorsed a large number of symptoms not endorsed by psychiatric patients and that the individuals with similar profiles are most likely exaggerating or malingering mental health symptoms.  The VA examiner also stated the Veteran consistently failed to discriminate between PTSD and other psychiatric symptoms queried; he endorsed every symptom with a vague affirmative response but could not provide any concrete behavior examples of his experience of distress.  The VA examiner stated that when the Veteran was asked about the traumatic event he was able to articulate having been in a tank accident; however, when asked to relate other PTSD symptoms to the tank accident, he failed to dos so, and instead, responded in a manner of intense anger at his command structure and the military injustice he feels he experienced while in the military.  Thus, the examiner emphasized that the Veteran likely does have some amount of ruminative thinking about the military, but not about the tank accident.  Thus, the December 2011 VA PTSD examiner concluded, in part, that given the gross exaggeration of symptoms resulting in invalid testing, an opinion could not be offered without resorting to speculation.  

Service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).  Moreover, the record does not reflect that any diagnosis has been made for anxiety, depression or any other acquired psychiatric disorder during the pendency of the claim or proximate to the claim.  The requirement of a current disability is met if the disability was present at any point during the claim period or potentially even if present shortly prior to the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Veteran self-reported a diagnosis and symptoms in medical records as described above, the medical records do not reflect the basis for a PTSD diagnosis or a diagnosis for any other acquired psychiatric disorder.  Moreover, the December 2011 VA PTSD examiner specifically determined that the Veteran did not meet the criteria for a diagnosis of PTSD and was unable to make a diagnosis for any current psychiatric disability without resorting to speculation, based on an adequate rationale.  As described below, therefore, the Board concludes that the Veteran has not had PTSD or any other acquired psychiatric disorder at any point during the pendency of the claim or proximate to the claim.  As such, the most probative evidence of record does not show a valid diagnosis of PTSD or any other acquired psychiatric disorder.  The criteria for a grant of service connection for PTSD or any other acquired psychiatric disorder are consequently not met.  Shedden, 381 F.3d at 1167.

The Board has considered the lay statements from the Veteran regarding his symptoms during and since his military service.  However, while these statements are competent evidence of psychiatric symptoms experienced by the Veteran, the Board finds that they are not competent as to the question of whether he has an acquired psychiatric disability which is attributable to service.  To the extent that he is asserting that he has a current psychiatric disability related to service, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

However, here, the diagnosis of a psychiatric disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform DSM IV.  Therefore the disability is not a simple medical condition that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, not capable of lay observation by case law, and the claimed disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of a psychiatric disorder in service or since service, the lay statements are not competent evidence favorable to the claim.

Because a valid diagnosis of PTSD or any other acquired psychiatric disorder is not of record, the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  The benefit of the doubt doctrine is inapplicable, and service connection for an acquired psychiatric disability, to include PTSD, anxiety or depression, is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety or depression, is denied.


REMAND

The Veteran was provided a VA back examination in December 2011 and cervical spine medical opinion was provided in March 2014; however, the Board finds these are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The December 2011 VA back examiner reported clinical findings of no diagnosis for a back condition.  The December 2011 VA back examination is inadequate as it does not address a February 2003 diagnosis, from a Methodist Park Nicollet medical record, of lumbago.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Similarly, the March 2014 VA cervical spine medial opinion is inadequate as it also does not address a February 2003 diagnosis, from a Methodist Park Nicollet medical record, of cervicalgia.  This is significant as the March 2014 VA examiner relied on a lack of neck related symptoms until almost 10 years after the in-service tank accident in proffering a negative nexus opinion.  Thus, based on the foregoing, the Board finds a remand for a new VA spine examination is warranted.

The Veteran was provided a traumatic brain injury (TBI) examination in December 2011; however, the Board finds this examination is inadequate.  See Barr, 21 Vet. App. at 311.  The December 2011 VA examiner found there was no diagnosis for a TBI condition.  The December 2011 VA TBI examination is inadequate as it does not address what appears to be a February 2003 diagnosis, from a Methodist Park Nicollet medical record, of organic brain syndrome.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The December 2011 VA examination is inadequate as it also does not address headaches, which in August 2014 testimony, the Veteran stated he believed is a manifestation of the claimed disability.  Thus, the Board must remand for another VA examination.

In the July 2014 VA Form 646 (Statement of Accredited Representative in Appealed Case), the Veteran's representative stated the Veteran contends his tinnitus is a direct result of his head injury.  Thus, the Board has listed the issue of entitlement to service connection for tinnitus, to include as due to a head injury, on the title page.  However, a clinical opinion has not been obtained in this regard.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination to determine the nature and etiology any back disability and/or cervical spine disability that may be present or was 

present during or proximate to the claims.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For each back and cervical spine disability diagnosed (to include lumbago, cervicalgia, acute cervical strain, mild broad based posterior disk bulge and posterior osteophytic ridge at C5-C6 with mild stenosis and small foraminal disk protrusion and concomitant uncinate spur at C5-C6), during or proximate to the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability was present in service, was caused by service, or is otherwise related to service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of residuals of head trauma, to include total paralysis, amnesia, headaches, and tinnitus, that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any residuals of head trauma, to include total paralysis, amnesia, headaches, and/or tinnitus diagnosed during or proximate to the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability was present in service, was caused by service, or is otherwise related to service.

For any tinnitus, specifically opine whether it is at least as likely as not (50 percent or greater probability) that tinnitus is etiologically related to head trauma in service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158; 3.655 (2013). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to service connection for tinnitus as secondary to a head injury.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


